STONE, J".
Each claimant in this contention rests the right of recovery on the postulate, that the lands sued for were of the statutory separate estate of Mrs. Glover. Snyder, the appellant, claims under and through her. The defendant’s title is a deed of bargain and sale, absolute on its face, executed to him by Glover and wife in December, 1880, on a recited consideration of thirty-two hundred dollars paid. This deed was duly executed, and attested by two witnesses, with certificate of acknowledgment and registration in due form of law. There was no attempt to prove any fraud in the execution of the deed. This vested a legal title in Snyder, and is a complete answer to the action of ejectment, which can neither enforce nor consider equitable claims. — Code of 1876, § 2707.
If any portion of the purchase-money was paid in the debt of the husband, the remedy is not ejectment for the land. A suit at law for the unpaid purchase-money could probably be maintained, and a bill in equity to enforce the lien would also probably lie.—Williams v. Bass, 57 Ala. 487; Shulmam v. Fitzpatrick, 62 Ala. 571; Boyleston v. Farrior, 64 Ala. 564; Simms v. Kelly, 70 Ala. 429; Morris v. Harvey, 4 Ala. 300; Williams v. Higgins, 69 Ala. 517. Prince v. Prince, 67 Ala. 565, was a suit in equity, and the conveyance only a deed of trust, which the wife had no power to make. That case is not opposed to the views expressed above.—Garrett v. Lehman, 61 Ala. 391.
We need scarcely add that so far as the present transaction was based on money actually paid, if such was the case, the plaintiff has no just ground of complaint. And Snyder having the legal title, by what, on its face, purports to be a valid sale and conveyance, we need not, and do not, decide whether or not he may retain it as payment fro tanto, or security, to the extent he may show a valid claim, otherwise unsatisfied, for such supplies as fall within section 2711 of the Code of 1876. That question we leave open.—Gastleman v. Jeffries, 60 Ala. 380.
Many of the rulings of the circuit court are opposed to these views. We need not specify them.
Eeversed and remanded.